In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 16-97V
                                        Filed: June 20, 2016

* * * * * * * * * * * * * * *
JACKIE EVANS,                                     *           UNPUBLISHED
                                                  *
                    Petitioner,                   *           Special Master Hamilton-Fieldman
                                                  *
               v.                                 *
                                                  *           Decision on Proffer; Influenza
SECRETARY OF HEALTH AND                           *           (“Flu”) Vaccine; Shoulder Injury
HUMAN SERVICES,                                   *           Related to Vaccine Administration
                                                  *           (“SIRVA”).
                    Respondent.                   *
* * * * * * * * * * * * * * *
Jeffrey S. Pop, Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for Petitioner.
Douglas Ross, United States Department of Justice, Washington, D.C., for Respondent.

                              DECISION AWARDING DAMAGES 1

       On January 19, 2016, Jackie Evans (“Petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program (“the Program”). 2 Petitioner alleged that an
influenza (“flu”) vaccination administered on September 28, 2013 3 caused her to suffer from a
shoulder injury related to vaccine administration (“SIRVA”). On April 18, 2016, the
undersigned ruled that Petitioner is entitled to compensation for her injury.

1
  Because this unpublished decision contains a reasoned explanation for the undersigned’s action
in this case, the undersigned intends to post this decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205,
116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Otherwise,
“the entire” decision will be available to the public. Id.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual
section references will be to 42 U.S.C. § 300aa of the Act.
3
 The attached Proffer identifies the date of vaccination as September 18, 2013. However, the
petition, Respondent’s Rule 4(c) Report, and the entitlement ruling identify the date of
vaccination as September 28, 2013.


                                                  1
        On June 17, 2016, Respondent filed a Proffer on Award of Compensation (“Proffer”),
attached hereto as Appendix A. In the Proffer, Respondent represents that Petitioner agrees with
the proffered award. The undersigned finds the Proffer reasonable and adopts it as the decision
of the Court in awarding damages, on the terms set forth therein.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards the
following:

               A lump sum payment of $2,647.30, in the form of a check jointly payable
               to Petitioner and to

                      Illinois Department of Healthcare and Family Services
                      Bureau of Collections
                      Technical Recovery System
                      PO Box 19174
                      Springfield, Illinois 62794-9174
                      Case No. 03-108-0000007716

               Petitioner agrees to endorse the payment to the appropriate state agency;
               and

               A lump sum payment of $55,000.00, in the form of a check payable solely
               to Petitioner.

Proffer Section II.

        The undersigned approves the requested amount for Petitioner’s compensation. In the
absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is
directed to enter judgment herewith. 4

       IT IS SO ORDERED.
                                                     s/Lisa D. Hamilton-Fieldman
                                                     Lisa D. Hamilton-Fieldman
                                                     Special Master




4
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.



                                                2
          Case 1:16-vv-00097-UNJ Document 20 Filed 06/17/16 Page 1 of 3



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

************************** * *
                              *
JACKIE EVANS,                 *
                              *
              Petitioner,     *
                              *
v.                            *                              No. 16-97V (ECF)
                              *                              SPECIAL MASTER
                              *                              HAMILTON-FIELDMAN
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
              Respondent.     *
*****************************

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       In her April 18, 2016 decision, the Special Master found that a preponderance of the

medical evidence indicates that petitioner suffered a shoulder injury related to vaccine

administration (“SIRVA”), which was causally related to the flu vaccination he received on

September 18, 2013. The parties have now addressed the amount of compensation to be

awarded in this case.

I.     Compensation

       Based upon the evidence of record, respondent proffers that a lump sum of $2,647.30,

which amount represents reimbursement of a State of Illinois Medicaid lien, should be jointly

awarded petitioner, who will endorse the payment to the appropriate state agency, and the Illinois

Department of Healthcare and Family Services. In addition, petitioner should be awarded a lump

sum of $55,000.00, which amount represents all other elements of compensation to which
         Case 1:16-vv-00097-UNJ Document 20 Filed 06/17/16 Page 2 of 3



petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided should be made through lump

sum payments as follows:

               a) in the form of a check for $2,647.30, payable jointly to petitioner and to:

                      Illinois Department of Healthcare and Family Services
                      Bureau of Collections
                      Technical Recovery Section
                      PO Box 19174
                      Springfield, Illinois 62794-9174
                      Case No. 03-108-0000007716

               Petitioner agrees to endorse the payment to the appropriate state agency; AND

               b) in the form of a check for $55,000.00, payable to petitioner.

                                             Respectfully submitted,

                                             BENJAMIN C. MIZER
                                             Principal Deputy Assistant Attorney General

                                             RUPA BHATTACHARYYA
                                             Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Acting Deputy Director
                                             Torts Branch, Civil Division

                                             GLENN A. MACLEOD
                                             Senior Trial Counsel
                                             Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering, and the parties reserve the
right to move the Court for appropriate relief.

                                                2
        Case 1:16-vv-00097-UNJ Document 20 Filed 06/17/16 Page 3 of 3



                                   /s/ DOUGLAS ROSS
                                   DOUGLAS ROSS
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146, Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Tel.: (202) 616-3667

DATE: June 17, 2016




                                      3